 In the Matter of SACKS-BARLOwFOUNDRIES,INC.,EMPLOYERandINTERNATIONALMOLDERS &FOUNDRY WORKERS UNION OF N. A.,A. F. L., PETITIONER 'Case No. 2-RC-,58.-Decided August 31, 1948DECISIONANDORDERUpon a- petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.The Employer operates gray and malleable iron foundries at New-ark, New Jersey. It stipulated and we find that it is engaged in com-merce within the meaning of the National Labor Relations Act.The labor organizations involved claim to represent employees ofthe Employer..Upon the entire record in this' case, the Board finds that no ques-tion affecting commerce exists concerning the representation of em-ployees of the Employer, within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act, for the following reasons :1The Petitioner seeks a unit consisting of heavy floor molders andtheir apprentices, side floor molders, squeezer molders, gate molders,joltmolders, and bench jobbing molders, and coremakers and theirapprentices.For approximately 10 years these employees have been representedby the Intervenor as part of a production and maintenance unit. Forthe 10 years prior to 1937 the Petitioner represented molders, core-makers and their apprentices in the Employer's gray iron foundry, butearly in 1938 itself requested a plant-wide unit of helpers and laborers1 All productionand maintenance employeesof the Employerare presently covered by a1-year contract executedJanuary 28,1948,by the UnitedSteelworkers of America,C. I. 0.,which intervened in this proceeding,and the Employer.The current contract of theIntervenor is not a bar to this proceeding,because thepetition, withits amendments, wastimely filed.79 N. L.R. B., No. §8.327 32.8DECISIONS OF NATIONAL LABOR RELATIONS BOARDas well as molders and coremakers.A consent election in a production,and maintenance unit was then held, and, as the result of this election,the Intervenor became the bargaining representative of the employees-of the Employer,2Of the nine classifications of employees, which the Petitioner seeksto'sever'from the existing broad unit,-squeezer, gate and jolt molders,and some of the coremakers, do machine rather than hand work,-andthe evidence shows that they can be trained to do this work in the Em-ployer's foundry in 3 to 4 weeks. They cannot do hand molding andcoremaking, as to which it is conceded that a 4-year apprenticeshipsystem is in effect.The Petitioner customarily requests a unit ofallfoundry employees,including skilled, semi-skilled and unskilled workers,3 and occasionallya unit of molders, coremakers and their apprentices,4 whom the Boardrecognizes as skilled., - In this instance, however, the Petitioner re-quests a unit of skilled and semi-skilled molders and coremakers.Theunit is not an apprenticeable craft group appropriate for collectivebargaining nor a unit of all foundry employees.Accordingly, we shalldismiss the petition.', .ORDER ,Upon the basis of the entire record in this case, the National Labor-Relations Board herebyordersthat the petition filed in the instantit Latter be, and it hereby,2CaseNo 2-R-880'3Matter of Davis h Farber Machine Co.,59 N L. R B. 1328;Matter of Red JacketManufacturingCo., 62 N L R B 740 ;Matter of Electric Household Utilities Corp.,64N L R .B 1181 ;Matter of American Laundry Machinery Co.,66'N L 'R B 1292;Matter:of Magnus Lead Div. of National LeadCo.,66 N L R.B. 496;Matter of American Radiator,CStandard Sanitary Co.,67 N. L. R. B. 1135;Matter of Neptune Meter Co , 67 NL R. B.949 ;Matter of The Jaeger MachineCo,67 N. L It. B 683,Matter of Baban Textile Ma-chinery Co., Inc,70 N. L R B 839;Matter of Food Machinery Corp ,72 N. L R B. 483;flatter of John Deere Dubuque TractorCo , 72 N L.R B. 656:Maitei of Eclipse LawnMowerCo.,, 73 N L R. B. 258;Matter of SavillCo, 74 N L R B 14,Matter of Hart-.CarterCo , 74 N L R. B. 115 ,Matter of Mascpt, Stove Co.,75 N L. R B. 427 ,Matter ofJohnson City Foundry,75 N. L. R- B. 475,Matter of Link-pelt Conipanj, 76 NL R B.427;,Matter of Copper Clad Malleable RangeCo , 77 N L.R. B. 250;Matter of The MurrayCo . 77 N L. R. B. 481,Matter of Western Foundry Co.,77 N L. R B. 800,Matter ofJohn Deere Diibuque Tractor Works,77N. L R 'B 1424.Matter of Detroit Michigan StoveCo , 55 N.L R. B. 1514;flatter of Bethlehem SteelCo.,61 N L. It. B. 1410;Matter of Federal Steel Products Corp.,64 N. L. It. B. 908 ;Matter ofCharles Binns,77 NL R P. 380InMatterof C. A.DunhamCc,74 N. L R.B 212,a unit of all foundry workers or an-alternate unit of molders,coremakers and their apprentices was'sought.'6Matter of Link-Belt Company,76 N. L R B. 427;Matter of Benjamin, Eastwood Com-pany, 77 NL R.B. 1383.'